Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered July 22, 1977, convicting him of burglary in the second degree, resisting arrest and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of a weapon in the fourth degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Under the circumstances at bar, the crime of criminal possession of a weapon in the *689fourth degree was an inclusory concurrent count of burglary in the second degree. Latham, J. P., Suozzi, Hargett and Hawkins, JJ., concur.